Citation Nr: 9903861	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  In an October 1985 rating decision, service connection 
was denied for flat feet (pes planus); the veteran did not 
file a timely appeal as to that decision.

2.  Evidence received subsequent to the October 1985 rating 
decision, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a bilateral foot 
disorder.

3.  The veteran had peacetime service.

4.  There is no diagnosis of PTSD that is based on verified 
in-service stressors.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  Evidence received subsequent to the October 1985 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  PTSD was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Foot Disorder

In an October 1985 rating decision, service connection was 
denied for a bilateral foot disorder, identified as flat feet 
(pes planus), on the basis that there was evidence that the 
veteran had flat feet prior to service, and there was no 
evidence of in-service aggravation.  The veteran did not file 
a timely notice of disagreement or substantive appeal as to 
the October 1985 rating decision, and that decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998). 

In July 1996, the veteran submitted a claim to reopen his 
claim for service connection for a bilateral flat foot 
disorder.  The veteran maintains, essentially, that although 
he was born with flat feet, his feet worsened during service.  
Subsequent to the October 1985 rating decision, the 
pertinent, nonduplicative, evidence associated with the 
veteran's claims file is summarized as follows.  

A private x-ray report, dated in February 1985, from the Park 
Medical Center, indicates that the veteran's "bilateral feet 
are felt to be normal."  A March 1988 private medical 
statement from James E. Beale, Jr., M.D., reveals an 
impression of valgus deformity of the talonavicular joint.  
An August 1988 private medical statement from Harold M. 
Koehler, D.P.M. reveals a clinical impression of subtalor 
joint and talonavicular joint degenerative joint disease, 
most likely secondary to tarsal coalition.  A November 1988 
VA outpatient record reveals that the veteran had a severe 
plano valgus deformity on his left foot.  More recently, a 
December 1996 VA outpatient record reveals that the veteran 
was seen for complaints of a painful left foot, that was 
exacerbated with weight bearing activity.  The veteran 
reported a history of twisting his left foot in 1978, but 
there was no reference made to his flat feet.  A May 1997 VA 
outpatient treatment record reveals that the veteran was 
diagnosed with severe bilateral pes planus, and a rigid left 
ankle valgus.  Finally, in a June 1997 hearing, the veteran 
testified that his bilateral flat foot disorder was worsened 
by his military service.

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board 
reiterates that the October 1985 rating decision denied 
service connection for a bilateral foot disorder on the basis 
that the veteran had flat feet existing prior to service and 
there was no medical evidence that his flat foot disorder was 
aggravated in service.  Based on a review of the entire 
record, the Board finds that for the reasons set forth below, 
the veteran has not submitted new and material evidence of 
such significance that it must be considered in order to 
fairly adjudicate the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a). 

The Board acknowledges that the evidence submitted subsequent 
to the October 1985 rating decision is new, in the sense that 
it was not previously of record.  However, the "new" 
evidence is not material, as it does not bear directly and 
substantially upon the specific matter under consideration, 
in that it does not establish that the veteran's pre-existing 
bilateral flat foot disorder was aggravated in active 
military service beyond the normal progress of the disorder.  
See 38 C.F.R. § 3.306(a).  In fact, most of the "new" 
medical evidence refers to foot disorders other than flat 
feet, which also have not been medically linked to the 
veteran's military service.

The record is devoid of any competent medical evidence that 
establishes a nexus, or link, between the veteran's current 
bilateral flat feet, or any current foot disorder, and an 
incident of his military service, including evidence of in-
service aggravation. The Board fully acknowledges the 
veteran's contentions of record that his pre-existing flat 
feet were aggravated by active military service.  
Nevertheless, inasmuch as competent medical evidence on this 
point has not been presented, in the context of this appeal, 
unsupported lay evidence, even if considered "new," may not 
serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995).  

In short, the law is clear that the veteran may only reopen 
his claim for service connection for a bilateral flat foot 
disorder if new and material evidence is submitted.  Here, as 
set forth above, such evidence would include competent 
medical evidence of in-service aggravation of a pre-existing 
flat foot disorder, and a nexus between a current medical 
diagnosis of the claimed condition, and an incident of 
military service.  No such evidence has been associated with 
the record.  Furthermore, the Board is unaware of the 
existence of any evidence that if obtained, would constitute 
new and material evidence sufficient to reopen the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997). 

Accordingly, the Board must conclude that the benefit sought 
on appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for a bilateral foot 
disorder, and an explanation as to why his current attempt to 
reopen his claim must fail.  See Graves v. Brown, 9 Vet. App. 
172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Service Connection - PTSD

Service connection may be granted for a disability that is 
due to a disease or injury that was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  As a preliminary matter, 
the Board finds that the veteran's claim for service 
connection for PTSD is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim for service connection for 
PTSD is well grounded when there is "[1] medical evidence of 
a current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  The Board 
also is satisfied that all the facts relevant to this claim 
have been properly and sufficiently developed.

Once the veteran has met the threshold requirement of 
presenting evidence of a well grounded claim, as in the 
present case, the veteran must satisfy the following elements 
for establishing service connection for PTSD:  1) a current 
clear diagnosis of PTSD; 2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the verified stressor(s).  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In 
the absence of any one element, the claim must fail.  

In the present case, the Board notes that the elements 
missing are corroborating  evidence that any in-service 
stressors occurred, and evidence of a PTSD diagnosis that is 
specifically based on verified in-service stressors.   See 
Cohen, 10 Vet. App. at 142.  Therefore, as set forth below, 
service connection for PTSD must be denied.

Reviewing the first element for a claim for service 
connection for PTSD, i.e., a current PTSD diagnosis, the 
Board notes that a December 1996 VA outpatient treatment 
record contains a diagnosis of PTSD, due to gunshot trauma.  
There is no other diagnosis of PTSD of record.  

Reviewing the second element for establishing service 
connection for PTSD, i.e., evidence of verified stressors, 
the Board notes that the type of evidence necessary for 
verifying that a veteran's claimed in-service stressor(s) 
varies, depending on whether or not the veteran was "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If it is determined through a military 
citation or other supporting evidence that a veteran engaged 
in combat with the enemy and that the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors is accepted as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence is necessary, provided that the 
testimony is satisfactory, e.g., credible, and "consistent 
with the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)-(f).  

However, if a veteran did not engage in combat with the 
enemy, or if the claimed stressor is not related to combat, 
then the requirement of 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that as a matter of law, the 
veteran's lay testimony alone is not enough to establish 
occurrence of the alleged noncombat stressor.  Nor is a 
medical opinion enough to establish the occurrence of a 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Moreau, 9 Vet. App. 
at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In the present case, a review of the veteran's service 
records reveals that he served from January 1978 to March 
1978, which reflects peacetime service.  See 38 C.F.R. § 3.2.  
In that regard, there is no evidence that the veteran engaged 
in combat with the enemy.  In a June 1997 hearing at the RO, 
as well as in various other statements of record, the veteran 
indicated that prior to service, in 1975, he was shot seven 
times while walking home one night.  Consequently, the 
veteran stated that during service he had a bad reaction to 
the sound of gunshots during training drills, and this 
problem worsened.  In summary, the veteran appears to base 
his stressors on in-service flashbacks to a pre-service 
shooting incident.  As the veteran has not presented an 
identifiable in-service stressor incident, the Board finds 
that the veteran has not met the second element required for 
establishing service connection for PTSD, i.e., verifiable 
stressors.  See Cohen, 10 Vet. App. at 147; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

As there is no verified in-service stressor of record, the 
third element for establishing service connection for PTSD is 
also not satisfied, i.e., a causal nexus between a PTSD 
diagnosis and verified stressors.  More significantly, the 
only PTSD diagnosis of record is based on a pre-service 
stressor incident. 

In short, for the foregoing reasons, particularly, due to the 
absence of a PTSD diagnosis based on a verified in-service 
stressor(s), the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD, 
and the appeal is denied.  As the evidence is not in 
equipoise, the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a bilateral foot disorder, 
and the appeal is denied.

In the absence of evidence of a well grounded claim, service 
connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

